Citation Nr: 0824471	
Decision Date: 07/22/08    Archive Date: 07/30/08

DOCKET NO.  06-26 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for rheumatoid arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1955 to 
December 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.


FINDING OF FACT

Rheumatoid arthritis was not manifest during service, 
rheumatoid arthritis was not manifest within one year of 
separation, and the veteran's current rheumatoid arthritis is 
not attributable to service.


CONCLUSION OF LAW

Rheumatoid arthritis was not incurred in or aggravated by 
service and may not be presumed to have been incurred or 
aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate a claim for benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103(a), 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159(b), 3.326(a).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that this notice must be provided to a 
claimant prior to an initial, unfavorable decision on a claim 
for VA benefits by any VA regional office (RO).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) [Pelegrini II].  
Regulations also dictate that VA has a duty to assist 
claimants, essentially providing that VA will make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(c).  

In the present case, the issue on appeal arises from a claim 
for entitlement to service connection for rheumatoid 
arthritis on the basis that is it due to x-ray treatment for 
bronchiectasis in service.  The Board notes that the 
veteran's claim was received in May 2005.  In June 2005, 
prior to its adjudication of this claim, the RO provided 
notice to the claimant regarding the VA's duty to notify and 
to assist.  The claimant was aware that it was ultimately the 
claimant's responsibility to give VA any evidence pertaining 
to the claim.  Specifically, the VCAA notification instructed 
the claimant to provide any relevant evidence in the 
claimant's possession.  See Pelegrini II.  In particular, the 
VCAA notification: (1) informed the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) informed the claimant about the 
information and evidence that VA will seek to provide; (3) 
informed the claimant about the information and evidence that 
the claimant is expected to provide; and (4) requested that 
the claimant provide any evidence in his possession that 
pertains to the claims.  See Pelegrini II.  Thus, the Board 
finds that the content and timing of the June 2005 notice 
comports with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).

Further, because the Board has concluded that the 
preponderance of the evidence is against assigning a higher 
rating, there is no question as to an effective date to be 
assigned, and no further notice is needed.  See Dingess.

The Board has also considered whether a VA medical 
examination or opinion should be obtained.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  In this case, the Board finds that 
a VA examination is not necessary to determine whether the 
veteran's rheumatoid arthritis is related to his period of 
honorable service, or to another service-connected condition, 
as the standards of the Court's recent decision in McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), have not been met.  
Under McLendon, VA must provide a medical examination in a 
service connection claim when there is (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Id at 81. 

However, although the claimant was treated for pneumonia in 
service, none of his service medical records show treatment 
for rheumatoid arthritis as a result of exposure to x-ray 
treatment.  Also significant is the fact that rheumatoid 
arthritis was first identified decades after his period of 
honorable service.  Most significantly is the fact that the 
record on appeal contains no indication that the claimed 
disability may be associated with the veteran's service.  
Thus, the third prong of McLendon have not been met.  
Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA or the Court.

Further, the claimant's service medical records and pertinent 
post-service medical records have been obtained, to the 
extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  
 
If any notice deficiency is present, the Board finds that the 
presumption of prejudice on VA's part has been rebutted in 
this case by the following: (1) based on the communications 
sent to the veteran over the course of this appeal, the 
claimant clearly has actual knowledge of the evidence he is 
required to submit in this case; and (2) based on the 
claimant's contentions as well as the communications provided 
to the claimant by VA, it is reasonable to expect that the 
claimant understands what was needed to prevail.  See also 
Simmons v. Nicholson, 487 F. 3d 892 (2007); see also Sanders 
v. Nicholson, 487 F. 3d 881 (2007). 

Additional efforts to assist the veteran in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

In summary, the evidence does not show, nor does the veteran 
contend, that any notification deficiencies have resulted in 
prejudice.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (holding that due process concerns with respect to VCAA 
notice must be pled with specificity).  Therefore, the Board 
finds that it would not be prejudicial to the veteran to 
render a decision at this time.  


Service Connection

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In addition, 
certain chronic diseases may be presumed to have been 
incurred or aggravated during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

The U.S. Court of Appeals for Veterans Claims (Court) held 
that, in order to prevail on the issue of service connection 
on the merits, there must be medical evidence of (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability.  Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C. § 1110 requires current symptomatology at the time the 
claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).

The Board also notes that, when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given the claimant.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102.  The 
Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992).  When the 
positive and negative evidence as to a claim is in 
approximate balance, thereby creating a reasonable doubt as 
to the merits of a claim, the claimant prevails.  Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).  If the Board 
determines that the preponderance of the evidence is against 
the claim, it has necessarily found that the evidence is not 
in approximate balance, and the benefit of the doubt rule is 
inapplicable.  Id. at 1365.

Service connection for a disability that is claimed to be 
attributable to exposure to radiation during military service 
may be established in one of three ways.  See Davis v. Brown, 
10 Vet. App. 209 (1997); Rucker v. Brown, 10 Vet. App. 67 
(1997).  First, there are a number of enumerated diseases 
that are presumptively service connected at any time after 
service if the claimant establishes status as a "radiation- 
exposed veteran" as defined by 38 U.S.C.A. § 1112(c) (West 
2002) and 38 C.F.R. § 3.309(d) (2007).  The diseases referred 
to in the regulation are: leukemia (other than chronic 
lymphocytic leukemia), cancer of the thyroid, cancer of the 
breast, cancer of the pharynx, cancer of the esophagus, 
cancer of the stomach, cancer of the small intestine, cancer 
of the pancreas, multiple myeloma, lymphomas (except 
Hodgkin's disease), cancer of the bile ducts, cancer of the 
gall bladder, primary liver cancer (except if cirrhosis or 
hepatitis B is indicated), cancer of salivary gland, and 
cancer of the urinary tract. 38 C.F.R. § 3.309(d) (2007).  
Second, claims based on exposure to ionizing radiation may be 
service connected under 38 C.F.R. § 3.311 (2007).  Third, 
service connection is warranted under 38 C.F.R. § 3.303(d) 
(2007) if it is established that a disease diagnosed after 
discharge is the result of exposure to radiation during 
active service.  Combee v. Brown, 34 F.3d 1039 (1994).

In order to establish entitlement to service connection on a 
presumptive basis for disabilities based upon exposure to 
radiation, the claimant must be a radiation-exposed veteran 
who participated in a radiation-risk activity.  See 38 C.F.R. 
§ 3.309(d)(3)(i) (2007).  The veteran's service does not fall 
into any of the radiation-risk activities defined in 38 
C.F.R. § 3.309(d)(3)(ii).  Nor does the record indicate that 
the veteran has a "radiogenic disease" such that the 
procedure set forth in 38 C.F.R. § 3.311 is triggered.  
Finally, there is no competent evidence that indicates that 
the veteran's rheumatoid arthritis is etiologically related 
to any radiation including that from chest x-rays 
administered in service.  Thus the Board finds that the 
evidence is insufficient to establish entitlement to service 
connection for the claimed condition based upon exposure to 
ionizing radiation.

In this case, the veteran has asserted that, while 
hospitalized in a hospital in Kentucky in early 1955 for 
pneumonia, chest x-rays were administered on an almost-daily 
basis.  He maintains that this radiation was excessive, and 
that it was the ultimate cause of his currently-diagnosed 
rheumatoid arthritis.  

The Board notes that the veteran's service medical records 
are silent for complaints, treatment, or a diagnosis of 
rheumatoid arthritis.  A medical report from February 1956 
noted that the veteran was diagnosed with bronchopneumonia in 
January 1956 based upon the analysis of chest x-rays.  
However, no side effects from the x-rays were noted at that 
time.  On separation in November 1956, the veteran's 
examination was negative for any joint condition, to include 
rheumatoid arthritis.  The Board further notes that the 
veteran's record is silent as to a diagnosis of rheumatoid 
arthritis during the year following separation from active 
duty.

Since service, the veteran has received a diagnosis of 
rheumatoid arthritis.  In June 2005, it was noted that the 
veteran had a history of rheumatoid arthritis.  At that time, 
the veteran complained of pain in the back, hands, and knees. 

Although the veteran believes that his rheumatoid arthritis 
is directly related to x-ray treatment in service, the record 
lacks medical evidence to demonstrate an etiological nexus to 
service.  As to the veteran's statements that his rheumatoid 
arthritis is related to service, the Board must evaluate the 
competency of the statement to provide the required evidence 
in this case.  As a general matter, lay statements are 
considered to be competent evidence when describing the 
features or symptoms of an injury or illness.  See Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995).  The veteran is not 
competent to provide an opinion requiring medical knowledge 
or a clinical examination by a medical professional, such as 
an opinion addressing whether he now has rheumatoid arthritis 
due to service.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  As a result, his assertions 
cannot constitute competent medical evidence in support of 
his claim.  Although he has a current diagnosis, his service 
medical records are negative for findings of rheumatoid 
arthritis and there is no objective evidence of such until 
recently.  Further, the record contains no objective evidence 
of sufficient probative weight that establishes an 
etiological nexus linking his current disorder to his 
military service.  

Based on the foregoing, the Board finds that service 
connection for rheumatoid arthritis either on a direct or 
presumptive basis is not in order in this case.  The 
competent evidence does not establish that the veteran's 
currently-diagnosed rheumatoid arthritis had its onset in 
service, or a year following service, or is etiologically 
related to service.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claim, and it must be denied.


ORDER

Entitlement to service connection for rheumatoid arthritis is 
denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


